697 So. 2d 231 (1997)
Guillermo RAMOS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1673.
District Court of Appeal of Florida, Fifth District.
August 1, 1997.
Guillermo Ramos, Orlando, pro se.
No Appearance for Appellee.
THOMPSON, Judge.
Guillermo Ramos appeals the summary denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Ramos claims he is entitled to an additional 31 days of credit for time served in jail before sentencing. The trial court correctly held that the proper vehicle for seeking additional jail time credit, when the sentence imposed does not exceed the statutory maximum, is Florida Rule of Criminal Procedure 3.850. See Brown v. State, 689 So. 2d 1280 (Fla. 5th DCA 1997); Chaney v. State, 678 So. 2d 880 (Fla. 5th DCA 1996). However, the trial court also held that Ramos' claim was refuted by the attached *232 record. Our review of the record indicates that he may, in fact, be entitled to the additional credit. Therefore, we affirm the trial court's order, without prejudice to Ramos to file a timely Rule 3.850 motion.
AFFIRMED WITHOUT PREJUDICE.
DAUKSCH and GOSHORN JJ., concur.